 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICHARD ANTHONY EVANS,                            No. 2:19-cv-0110-EFB P
12                       Plaintiff,
13           v.                                         ORDER
14    LISA CARLOCK, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. Plaintiff commenced this action on November 2, 2017 in the United States

19   District Court for the Northern District of California. ECF No. 1. On January 16, 2019, after

20   plaintiff filed a request for status (ECF No. 13), the docket was updated to reflect that the case

21   had been transferred to this district on December 19, 2017. ECF No. 11.

22          To proceed with a civil action a plaintiff must pay the $400 filing fee required by 28

23   U.S.C. § 1914(a) or request leave to proceed in forma pauperis and submit the affidavit and trust

24   account statement required by 28 U.S.C. § 1915(a). Plaintiff has commenced a new action by

25   filing a complaint, but he has neither paid the fee nor submitted an application for leave to

26   proceed in forma pauperis.

27          If plaintiff wishes to proceed, he must submit either the filing fee or the application

28   required by § 1915(a) within 30 days from the date of service of this order. The Clerk of the
                                                        1
 1   Court is directed to mail to plaintiff a form application for leave to proceed in forma pauperis.
 2   Failure to comply with this order may result in the dismissal of this action.
 3          So ordered.
 4   Dated: January 18, 2019.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
